ORDER

PER CURIAM.
AND NOW, this 31st day of October, 2006, the Petition for Allowance of Appeal is hereby GRANTED. It is further ordered that the Order of the Superior Court affirming the judgment of the trial court is VACATED.
This Court concludes that the Superior Court erred in finding that the trial court’s sua sponte entry of a directed verdict was harmless error, as its determination was premised upon an issue also raised sua sponte by the trial court. This is, in itself, reversible error. See, Zeigler v. Church of the Brethren General Board, 570 Pa. 2, 807 A.2d 872 (2002). Therefore, it is hereby ordered that this case be REMANDED to the Superior Court with instructions to remand the matter to the trial court for a new trial.